UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A GENERAL FORM FOR REGISTRATION OF SECURITIES Under Section 12(b) or (g) of the Securities Exchange Act of 1934 Sierra Resource Group, Inc. (Exact Name of Small Business Issuer in its Charter) Date of earliest event reported: June 21, 2010 Nevada 000-25301 88-0413922 (State of Incorporation) (Commission File Number) (IRS Employer ID No.) 6586 Hypoluxo Rd., Suite 307, Lake Worth, Florida 33467 (Address of Registrant's Principal Executive Offices) (Zip Code) (561) 369-1676 Securities to be Registered Under Section 12(b) of the Act: None Securities to be Registered Under Section 12(g) of the Act: Common Stock $.001 Par Value (Title of Class) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the small business issuer under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) As used in this report, the terms "we", "us", "our", “our company" “Sierra” refer to Sierra Resource Group, Inc., a Nevada corporation. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Our disclosure and analysis in this Current Report on Form 8-K contains some forward-looking statements. Certain of the matters discussed concerning our operations, cash flows, financial position, economic performance and financial condition, and the effect of economic conditions include forward-looking statements. Statements that are predictive in nature, that depend upon or refer to future events or conditions or that include words such as "expects," "anticipates," "intends," "plans," "believes," "estimates" and similar expressions are forward-looking statements. Although we believe that these statements are based upon reasonable assumptions, including projections of orders, sales, operating margins, earnings, cash flow, research and development costs, working capital, capital expenditures and other projections, they are subject to several risks and uncertainties. Investors are cautioned that our forward-looking statements are not guarantees of future performance and the actual results or developments may differ materially from the expectations expressed in the forward-looking statements. As for the forward-looking statements that relate to future financial results and other projections, actual results will be different due to the inherent uncertainty of estimates, forecasts and projections may be better or worse than projected. Given these uncertainties, you should not place any reliance on these forward-looking statements. These forward-looking statements also represent our estimates and assumptions only as of the date that they were made. We expressly disclaim a duty to provide updates to these forward-looking statements, and the estimates and assumptions associated with them, after the date of this filing to reflect events or changes in circumstances or changes in expectations or the occurrence of anticipated events. You are advised, however, to consult any additional disclosures we make in our reports on Form 10-K, Form 10-Q, Form 8-K, or their successors. ITEM 1.01. ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On April 23, 2010, Sierra Resource Group, Inc. (the “Company”), entered into an Asset Purchase Agreement (the “Asset Purchase Agreement”) with Medina Property Group LLC, a Florida limited liability company (“Medina”). Attached hereto as Exhibit 99.1. is the balance sheet of Medina Property Group, LLC (development stage company) as of April 30, 2010 and the related statements of operations and cash flows from March 19,2010 (inception) to April 30, 2010. SECTION9.01 - FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of Business Acquired 99.1Medina Property Group, LLC Financial Statements 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sierra Resource Group, Inc. August 6, 2010 By: /s/James M. Stonehouse Name : James M. Stonehouse Title: Chief Executive Officer, Director 3
